Citation Nr: 1618582	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-16 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1980 to March 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before a member of the Board in May 2014 and January 2015; however, in a more recent January 2015 statement, he withdrew his hearing request.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to service connection for sleep impairment due to the Veteran's service-connected lower urinary tract symptoms has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

The Veteran's claim was remanded in October 2015 to afford him a new VA examination and to obtain all outstanding VA treatment records.  Outstanding VA treatment records were obtained, and the Veteran was afforded a VA examination in November 2015.

The Board finds that another VA examination is required for two reasons.  First, the rating criteria for hemorrhoids provide a compensable rating for persistent bleeding with secondary anemia.  The November 2015 examiner did not interpret the results of the blood testing performed at that examination, and the results are not otherwise interpreted in the evidence of record.  Second, the examiner indicated that the Veteran's hemorrhoids did not impact his ability to work, which contradicts other evidence of record.  The Veteran has stated that his occupation as a truck driver requires him to sit for long periods of time, which aggravates his hemorrhoids and minimizes the benefits of prescribed treatment.  A March 2014 VA treatment record reflects the Veteran was considering changing jobs to a position that required less time sitting.  Moreover, although this evidence does not specifically reflect the Veteran missed time from work due to hemorrhoids, he submitted a December 2014 disciplinary action form from his employer, which indicates that between August and November 2014 the Veteran left work early due to illness.  As the results of the November 2015 VA examination are inadequate to properly assess the severity of the Veteran's hemorrhoids and resulting occupational impairment, a new VA examination is required.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.  Specifically, all VA treatment records from September 2015 to the present must be obtained and associated with the electronic evidence of record.

2.  Then, the Veteran should be afforded a VA examination to determine the degree of severity of his service-connected hemorrhoids.  Any indicated diagnostic tests and studies must be accomplished, to include testing to confirm or rule out the presence of anemia.  All pertinent evidence of record should be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.  

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

